OPINION OF THE COURT DAVIS, J. The findings of fact in this case are to the effect that in December, 1917, appellant sold to appellees a bull calf, which he represented to be elegible to registry in the American Hereford Cattle Breeders’ Association and the American Polled Hereford Breeders’ Association. He promised to furnish certificates showing registration upon the books of both associations. Appellees paid the full purchase price of the calf upon delivery. They made repeated demands upon appellant for the registration certificates, but he failed to furnish them until some time after the action was commenced, more than two years after the purchase. This action was to recover damages for the breach of the agreement as to furnishing the certificates. Appellant defaulted, and judgment was rendered against him, but the judgment was later set aside, and the case tried on its merits. Following that judgment appellees sold the calves which had been sired by this bull. At this time they were still without the registration certificates, and therefore unable to show that the calves were the get of a registered sire, which, according to the findings, considerably affected their value. There was a conflict in the tesimony, appellant denying any breach of the contract, but the court found for appellees on all the disputed issues. The findings are fully supported by the testimony, and there was direct and positive proof of the amount of damages. While many errors are assigned, they raise no questions of law which need discussion. We cannot review the facts. For the reasons stated, the judgment is affirmed; and it is so ordered. RAYNOLDS, C. J., and PARKER, J., concur.